        Case 2:19-cv-00617-JDW Document 55 Filed 02/26/21 Page 1 of 1




                 IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF PENNSYLVANIA


TYLER NICHOLS,
                                           No. 2:19-cv-00617-JDW
             Plaintiff,

       v.

ERIC RUCH, JR., et al.

             Defendants.


                                     ORDER

      AND NOW, this 26th day of February, 2021, upon consideration of Defendant’s

Motion For Reconsideration (ECF No. 52), for the reasons stated in the accompanying

Memorandum, it is ORDERED that the Motion is DENIED.

                                            BY THE COURT:

                                            /s/ Joshua D. Wolson
                                            HON. JOSHUA D. WOLSON
                                            United States District Judge
